 1
 2
 3
 4
 5
 6
 7
 8
                              UNITED STATES DISTRICT COURT
 9
                                    DISTRICT OF NEVADA
10
11   DELBERT TANNER, et al.,
                                                       Case No.: 2:19-cv-00336-GMN-NJK
12         Plaintiff(s),
                                                                     Order
13   v.
                                                              [Docket Nos. 19, 26]
14   ELIVE LIMITED, et al.,
15         Defendant(s).
16        Pending before the Court are motions to withdraw as counsel for Plaintiffs filed by
17 attorneys Robert Adams, Angel Getsov, and Cassandra Cummings. Docket Nos. 19, 26. Plaintiffs
18 will continue to be represented by their other attorneys, Dennis Prince and Kevin Strong. See
19 Docket No. 27. For good cause shown, the motions to withdraw as counsel are GRANTED.
20        IT IS SO ORDERED.
21        Dated: July 15, 2019
22                                                          ______________________________
                                                            Nancy J. Koppe
23                                                          United States Magistrate Judge
24
25
26
27
28

                                                 1
